Citation Nr: 0330659	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  98-07 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for chronic gastritis.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right lower abdomen and right 
ilium, with involvement of muscle group XIX, currently 
evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right buttock, with involvement 
of muscle group XVII, currently evaluated as 20 percent 
disabling.

4.  Entitlement to an increased rating for residuals of a 
colostomy with adhesions, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the anterior chest with retained 
foreign body and involvement of muscle group XXI, currently 
evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1949 to 
October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire.

The veteran testified before a hearing officer at the RO in 
September 1998.  A transcript of that hearing has been 
associated with the claims folder.


REMAND

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  The 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the appellant's claims.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the claimant.  

Review of the claims folder reveals that the veteran has not 
been provided the required notice pertaining to the claims 
currently on appeal.  In this regard, the Board notes that a 
May 2002 letter from the RO indicated only that the veteran 
should submit any additional evidence that he wished to be 
considered in the adjudication of his claims.  The letter 
does not indicate the specific evidence necessary to 
substantiate the veteran's claims.

With regard to the veteran's claims of entitlement to an 
increased rating for residuals of a shell fragment wound of 
the abdomen and right ilium, an increased rating for the 
residuals of a colostomy with adhesions and entitlement to 
service connection for gastritis, the Board notes that the 
veteran has complained consistently of pain in the right 
upper and lower quadrants, epigastric pain, dysphasia and 
abdominal cramping.  An October 1998 VA examiner indicated 
that the veteran could be suffering from adhesions 
throughout his intestinal tract, which would give him many 
subjective symptoms.  The Board notes that the veteran has 
been diagnosed with gastritis.  However, the veteran has not 
been afforded a gastroenterology examination to determine 
the extent and etiology of any currently present 
gastrointestinal disabilities.  The Board also notes that 
although the report of November 2002 gastroscopy and 
colonoscopy procedures indicates that the veteran was 
scheduled for follow up in four to six weeks, the records of 
such follow up have not been associated with the claims 
folder.

With regard to the veteran's claim of entitlement to an 
increased rating for residuals of a shell fragment wound of 
the right buttock, the Board notes that the veteran has been 
diagnosed with degenerative joint disease of the right hip.  
The evidence does not address whether the veteran's right 
hip disability is related to the in-service injury to his 
right buttock or to the residuals thereof.

The evidence of record indicates that the veteran has had 
complaints of chest pain, which he appears to attribute to 
the residuals of a shell fragment wound of the anterior 
chest with retained foreign bodies.  The June 2002 examiner 
essentially ruled out a relationship between the veteran's 
claimed chest pain and a cardiac disability and concluded 
that the veteran's chest pain was likely due to the war 
injury with retained foreign body in the anterior chest.  
However, he did not address the specific cause of the pain 
or functional impairment caused by such pain.   

In light of the circumstances discussed above, the Board has 
concluded that further development is required.  This case 
is therefore REMANDED to the RO for the following actions:

1.  The RO should send the appellant a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The appellant should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, 
the RO should so inform the appellant 
and his representative, and request them 
to provide such evidence.

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination by a 
physician with the appropriate expertise 
to determine the nature, extent and 
etiology of any currently present 
gastrointestinal disability.  The 
veteran should be properly notified of 
the date, time, and place of the 
examination in writing, and informed of 
the consequences of his failure to 
appear for the examination without good 
cause.  A copy of the notification 
letter should be included in the claims 
folder in the event that the veteran 
fails to appear for the examination.  
The claims folder must be made available 
to and reviewed by the examiner before 
completion of the examination report.  

All indicated testing should be 
conducted, and a complete history should 
be elicited.  All currently present 
gastrointestinal disorders should be 
identified.  The examiner should 
identify any adhesions associated with 
the veteran's colostomy.

Based upon the documented history and 
the examination results, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
currently gastrointestinal disability is 
etiologically related to the veteran's 
military service or his service-
connected disabilities.  

The rationale for all opinions expressed 
must be clearly set forth by the 
examiner in the examination report.

4.  The RO should also schedule the 
veteran for a VA examination by a 
physician with the appropriate expertise 
to determine the nature, extent and 
etiology of the veteran's right hip 
disability and the extent of the 
residuals of a shell fragment wound of 
the right buttock.  The veteran should 
be properly notified of the date, time, 
and place of the examination in writing, 
and informed of the consequences of his 
failure to appear for the examination 
without good cause.  The claims folder, 
to include a copy of this Remand, must 
be made available to and reviewed by the 
examiner before completion of the 
examination report.  

The examiner should describe all 
symptomatology due to the veteran's 
service connected residuals of a 
fragment wound of the right buttock.  
Any indicated studies, including an X-
ray study and range of motion testing in 
degrees, should be performed.  

In reporting the results of range of 
motion testing of the right hip, the 
examiner should specifically identify 
any excursion of motion accompanied by 
pain.  The physician should identify any 
objective evidence of pain and assess 
the extent of any pain.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due 
to incoordination, weakened movement and 
excess fatigability should be assessed 
in terms of additional degrees of 
limitation of motion.  

The examiner should also express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-
ups), and, if feasible, express this in 
terms of additional degrees of 
limitation of motion on repeated use or 
during flare-ups.  If this is not 
feasible, the examiner should so state.  

The injury to the involved muscles 
should be characterized as moderate, 
moderately severe, or severe.

With regard to the veteran's 
degenerative joint disease of the right 
hip, the examiner should provide an 
opinion regarding whether it is at least 
as likely as not that the right hip 
disability is etiologically related to 
the veteran's military service or his 
service-connected disabilities.  

The rationale for all opinions expressed 
should also be provided.

5.  The RO should also schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the current degree of severity 
of the residuals of the veteran's shell 
fragment wound of the anterior chest.  
The veteran should be properly notified 
of the date, time, and place of the 
examination in writing, and informed of 
the consequences of his failure to 
appear for the examination without good 
cause.  The claims folder, to include a 
copy of this Remand, must be made 
available to and reviewed by the 
examiner.  

All residuals of the veteran's gunshot 
wound of the anterior chest, to include 
muscle involvement, should be 
identified.  Tests which yield all 
results necessary for rating the 
veteran's gunshot wound residuals under 
Diagnostic Code 6845 should be 
performed, to include FEV-1, FEV- 1/FVC, 
DLCO (SB), and maximum exercise 
capacity.  The test results should be 
discussed in the examination report.  

6.  The RO should then review the claims 
folder to ensure that all requested 
development has been conducted and 
completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.

7.  Then, the RO should readjudicate the 
issues on appeal.  In adjudicating the 
veteran's claims, all potentially 
applicable diagnostic criteria should be 
considered.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his 
representative an appropriate 
opportunity to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
appellant need take no action until he is otherwise notified 
by the RO.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded to the 
RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




